Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s filing of claims 1-26 on 11/4/19 is acknowledged.  Claims 1-26 are pending and are under examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/20 and 11/4/19 were acknowledged.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 14, and 21 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the spectrophotometer or similar device, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The spectrophotometer or similar device, and/or the . 
Claims 1, 14, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some structural features such as the first body, fluid porous body, and cleaning test soil, does not reasonably provide enablement for the “indicator” aspect to constitute a treatment indicator, and the essential steps to perform the indicating.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The subject matter of claims 1, 14, and 21 fails to comply with the enablement requirement for the following reasons:
The breadth of the claims: claims 1, 14, and 21 generally claim structural features of an indicator;
The nature of the invention: application as filed and the claims briefly recite how the treatment indicator indicates whether the treatment was effective;
The amount of direction provided by the invention: applicant’s specification as filed provides very general information on how the indicator indicates whether the treatment was effective, which is generally described in e.g., [0027] and [0058] et seq. of applicant’s publication as filed;
The existence of working examples: applicant’s specification as filed does not appear to provide working examples; and 
The quality of experimentation needed to make or use the invention based on the content of the disclosure: applicant’s specification as filed provides minimal guidance on the structural details of the treatment indicator to perform the indication, and the steps needed to determine the effectiveness of treatment. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, and 4 recite the limitation "the interstitial spaces".   This limitation in each claim raises an antecedent basis issue because “at least a portion of interstitial spaces” was initially claim in claim 1. The Office recommends amending “the interstitial spaces” to “the at least a portion of interstitial spaces”.
Claims 1, 14, and 21 are rejected because it is unclear how “a first body comprising a biological material” further defines the claimed treatment indicator.  In light of the specification, e.g., [0023] et seq., it appears having biological material on the first body would automatically indicate the treatment process was ineffective, thus it is unclear what is being indicated if the claim positively claims the first body comprises biological material. 

Claims 1, 14, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the relationship between fluid porous body and the fluid path, and the interstitial spaces and the fluid path.  
Claims 1 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the spectrophotometer or similar device (see e.g., [0059]) because the claimed invention is directed to a treatment indicator, and the scope of claims 1 and 21 do not recite the essential feature that performs the “indicator” function(s).
Claim 3 is rejected because it is unclear how “a cleaning process” structurally further defines the claimed indicator, which is directed to an apparatus-type of claim.  
Claim 4 is rejected because it is unclear how the subject matter and specifically, “a cleaning process” structurally further defines the claimed indicator, which is directed to an apparatus-type of claim.  Because the claim recites intended use and/or functional claim language, and a process limitation, it will be considered an intended use and/or functional claim.  See MPEP 2114. 
Claim 4 is rejected because “a cleaning process” and “a fluid” raise an antecedent basis issue. 
Claims 6 and 23 are rejected because “(and derivatives thereof)” is unclear.  Reciting elements in parentheses does not clearly claim the limitation(s). 
Claim 8 is rejected because “a sterilant neutralizer in cooperative arrangement with at least one of the first body and the fluid porous body” is unclear.  How does the recitation, “cooperative arrangement” structurally further define the claimed indicator?
Claims 9 and 26 are rejected because “the bacterium” raises an antecedent basis issue. 
Claim 13 is rejected because “a fluid path” raises an antecedent basis issue. 
Claim 19 is rejected because “the apparatus for treatment” is unclear and raises an antecedent basis issue.  Is this limitation referring to the “treatment apparatus”?
Claim Interpretation
 The Office asserts that terms and phrases like “configured for” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office asserts that in the examined claims reciting such “configured for” language, the claim 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-14, 21-24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bommarito et al. (“Bommarito,” US Pub. No. 2014/0099233).
As to claims 1 and 21, Bommarito discloses a treatment indicator comprising: a fluid porous body (e.g., foam material 46; fibrous material 47; or test portion with one or more cavities 48); and a cleaning test soil (portions of the test composition, [0051] et seq.), disposed in at least a portion of interstitial spaces of the fluid porous body to inhibit traversal of a fluid through the fluid porous body to the first body via the fluid path (e.g., in fig. 2, foam material 46 comprises individual cells or void spaces in which and to which the test composition 50 can be releasably adhered; in fig. 3, fibrous material comprises individual fibers with void spaces there between. The test composition can be releasably adhered to the surface of the fibers and, optionally, may fill void spaces between the fibers; in fig. 4, the test composition 50 may be coated on the entire 
With regard to claims 1 and 21, while Bommarito discloses in e.g., [0065] et seq., the test composition may optionally comprise a polymeric binder, which comprises the tracer element (see “the polyvinyl alcohol can be prepared as an aqueous solution comprising the tracer analyte (e.g., 1 microgram/mL ATP), which is coated onto the test element and dried in [0065]), Bommarito does not specifically disclose the polymeric binder with the embodiments of figs. 2-4.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the polymeric binder to the test element of embodiments of figs. 2-4 because 
As to claim 2, see claim 1 above. 
As to claims 3 and 4, each claim is considered an intended use and/or functional claim, as explained in the 112 rejection and claim interpretation above.  
As to claims 5 and 22, see cleaning test soil in portions of figs. 2-4, and the biological material in the binder, see claim 1 above. 
As to claims 6-7 and 23-24, see e.g., [0063] et seq. for examples.
As to claims 9 and 26, see e.g., [0062] et seq. 
As to claim 10, Bommarito discloses a housing (e.g., container 10) comprising: a cavity (e.g., inside container in fig. 1), wherein the first body, the fluid porous body, and the cleaning test soil are positioned within the cavity (see e.g., fig. 7-9); a first port (e.g., opening 14 of receiving chamber 19 or opening of cuvette chamber 22); and a second port (e.g., opening 14 of receiving chamber 19 or opening of cuvette chamber 22), the first port and second port in fluid engagement with the cavity (see e.g., fig. 1 and [0039] et seq.). 
As to claim 11, Bommarito discloses a reservoir (e.g., receiving chamber 19 or cuvette chamber 22, or the space between the first and second frangible seals forms a compartment in which the reagent, either in dry (e.g., powder) or liquid form, can be 
As to claim 12, see e.g., [0051] et seq., which recites the test composition may be coated on the entire circumference of the test portion.  Thus, the test composition comprising the fluid porous body would essentially surround the outer surface of the binder.  
As to claim 13, see e.g., [0051] et seq., which discloses various positions of the fluid porous body relative to the binder. 
As to claim 14, Bommarito teaches a method for indicating a level of treatment in a treatment apparatus, the method comprising: introducing a treatment indicator (see claim 1 above) into the treatment apparatus (e.g., automated washer, [0072] et seq.), the treatment indicator comprising: a first body comprising a biological material; a fluid porous in fluid communication with the first body in a fluid path; and a cleaning test soil disposed in at least a portion of interstitial spaces of the fluid porous body to inhibit traversal of a fluid through the fluid porous body to the first body via the fluid path (as to the treatment indicator, see claim 1 above); subjecting the treatment indicator to a cleaning process and at least one of a disinfection process and a sterilization process (e.g., [0072] et seq. teaches exposing the test element to the washing process in an automated washer, which essentially comprises a cleaning process; a 1-minute disinfection step with very-hot (e.g., 90.degree. C.) deionized water; and a .
Claims 8, 15-18 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bommarito in view of Foltz et al. (“Foltz,” US Pub. No. 2013/0273593).
See Bommarito above. 
As to claims 8 and 25, Bommarito does not specifically disclose a sterilant neutralizer.  Foltz discloses in e.g., [0050], suitable examples of neutralizers include sulfur containing materials such as methionine, L-cysteine, D-ethionine, S-methyl-L-cysteine, S-benzyl-L-cysteine, sodium thiosulfate.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a sterilant neutralizer because it would be beneficial to have a neutralizer that reacts with residual sterilant to neutralize its effect (e.g., [0049] of Foltz). 
As to claim 15, Bommarito does not specifically teach the claimed incubating step.  Foltz teaches in e.g., [0062] et seq., in such embodiments in which spore outgrowth is evaluated (e.g., in a spore outgrowth indicator), after the sterilization procedure, the spores are brought into contact with growth medium (e.g., soybean casein digest optionally with a pH indicator). For example, an inner container containing growth medium is crushed by compressing an outer container, releasing the growth medium and bringing it into contact with the spores supported by a carrier in an outer container. The indicator is then incubated under conditions that stimulate spore growth. 
As to claim 16, Bommarito teaches measuring a quantity of active biological material in the first body comprises measuring an electromagnetic property of the active biological material in e.g., [0034] and [0060] et seq.  See also e.g., [0080] et seq. 
As to claim 17, Bommarito teaches in e.g., [0061] et seq., the acid or base tracer analyte may be detected by UV-visible absorbance or a pH-detecting detection reagent (e.g., a pH indicator) and quantitating the acid or base using a spectrophotometer, for example.  See also e.g., [0080] et seq.
As to claim 18, Bommarito teaches in e.g., [0080] et seq., in any embodiment, the detectable product can be electromagnetic radiation (e.g., visible light, such as the light emitted by the reaction of luciferin and luciferase with ATP, for example) having a certain wavelength (e.g., about 550 nm to about 620 nm).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bommarito in view of Lin et al. (“Lin,” US Pub. No. 2006/0219261).
See Bommarito above. 
As to claim 19, while Bommarito teaches the apparatus for treatment (“treatment apparatus”), Bommarito does not specifically teach introducing a device to be treated into a treatment basin, and introducing the treatment indicator into a vessel.  Lin teaches in e.g., fig. 15A, introducing a device (e.g., medical device 22 or surgical instrument 24) to be treated into a treatment basin (e.g., chamber 20) of an apparatus for treatment (e.g., apparatus 16); and introducing the treatment indicator (see claim 1 
As to claim 20, Bommarito does not specifically teach the vessel and treatment basin are separately positioned.  Lin teaches in e.g., fig. 15A the vessel (enclosure 102) and treatment basin (chamber 20) are separately positioned.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize Lin’s treatment apparatus because it provides a standardized indication of the cleanness of the items to be cleaned during a cleaning process (e.g., [0172] of Lin).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone number is (571)272-7420. The examiner can normally be reached Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



3/25/22